I(e^i £>-&(?

                             Harvey Leroy Sossamon, Hi      flOT&ON DENIED^
                             #1120297/ Robertson Unit
                                   12071 F.M. 3522
                                                            SATE:         fo-drl'S
COUKTO^0'                     Abilene,   Texas 79601-8799   IY:    V, 0
            29 20$
                                   January 26/   2015

   Aft*****018*
  Mr.    Abel    Acosta,   Clerk
  Texas Court of Criminal Appeals
  P.O. Box 12308/ Capitol Station
  Austin/       Texas 78711-2308

   RE:Ex Parte Harvey Leroy Sossamon/ III/ Writ No. 16/516-06;
      Trial Court No. 2001-1073-06-C2A; 54th Judicial District/
         McLennan County/ Texas, Request For Stay Of Habeas Corpus
         And Remand For Habeas Evidentiary Hearing/ Notice Of
         Objection To Trial Court's Findings Of Facts

  Dear    Mr.    Acosta:


           Please find enclosed the original, and a copy for the Court
  of my motion and objection listed above. Please file these with
  the  Court,  and  bring this to the Justices's attention, as soon
  as your time permits.
        I did   not  prepare  an  order for the Court, because I do
  not what date, if any, the Court would instruct Mclennan County,
  to conduct an evidentiary hearing, or any of the other request.
       Additionally,  please stamp "Applicant's ccopies filed,",
  and return them to me in the self addressed, stamped envelope
  I am enclosing for your convenience.
        Thank you very much, for all your time and assistance with
  this litigation.




  ccrfile
        Criminal District Attorney
        McLennan County, Texas
        hls3
                                                 IN        THE


                           TEXAS       COURT     OF        CRIMINAL       APPEALS


                                          CITY        OF    AUSTIN




                                       TRAVIS     COUNTY/          TEXAS



                   BX      PARTE         HARVEY        LEROY         SOSSAMON/           III


                        STATE             APPLICATION                           FOR


                     WRIT              OF        HABEAS                CORPUS




                               TRIAL      COURT        NO.       2001-1073-C2A


                                         WR-NO.            16,516-06


                                   FILED: NOVEMBER 21/               2014


                           54TH         JUDICIAL           DISTRICT         COURT


                                  MCLENNAN            COUNTY,        TEXAS




    APPLICANT           HARVEY     LEROY        SOSSAMON,          HI'S PRO        SE     MOTION    FOR
    STAY AND REMAND BACK TO DISTRICT COURT FOR FURTHER PROCEEDINGS
    WITH NOTICE OF OBJECTION TO DISTRICT COURT'S FINDING OF FACTS
       AND CONCLUSION OF LAW,                   AND RECOMMENDATION TO DENY RELIEF



TO:THE           HONORABLE        JUSTICES        OF       THE    COURT     OF CRIMINAL         APPEALS:


           INTO COURT COMBS, Harvey                    Leroy        Sossamon,       III,       Applicant

pro        se,     hereinafter           "Applicant/"            pursuant     to        Article 11.07/

§     3,     of     the        Texas     Code     of Criminal Procedure, Article 1, §§

10,        12/     19,     and     29/      of the Texas Constitution,                   and the First

and        Fourteenth           Amendment,       under the United States Constitution,

and        TRAPP.        73,     and     request       that the Court issues a stay                  for

the processing of his initial state application for habeas relief,

and        additionally           that      the Court remands this cause back to the
54th Judicial District Court, of McLennan County, with instructions

to rule on his timely and properly filed motions directly related

to     this post-conviction challenge to the validity of Applicant's

conviction,           and     sentence           of        LIFE imprisonment for the offense

of first degree murder.

        NOTICE OF OBJECTION TO TRIAL COURT'S FINDINGS OF FACTS
         AND CONCLUSION OF LAW, AND RECOMMENDATION TO DENY THE
             RELIEF REQUESTED IN STATE APPLICATION TO THIS COURT

        Applicant vigorously and strenuously objects to the district

court's        ex     parte        proceeding              with        defense   counsel Stanley L.

Schweiger,           and     the     McLennan County District Attorney's Office,

by the honorable Matt Johnson/ on November 18, 2014/ after counsel

Stanley        L.     Schweiger           submitted and filed his affidavit six ('6)

days earlier on November 12, 2014.

         Applicant           has     never even seen counsel's affidvit, and did

not ever have any opportunity to file a response to the affidavit/

before        the     district           court        by     Judge Matt Johnson, accepted it

as     trustworthy/           and        ordered           the        clerk to certify the record/

and forward itAthis Court. Applicant notified Judge Matt Johnson/

that     counsel           Stanley        L.     Schweiger              did   not provide him/   with

a copy of the affidavit/ and that he did not have any opportunity

to     file     a reply/ or response to the affidavit, and to challenge

the     district           court's        findings,              of     facts/ conclusions of law,

and     recommendation              to     deny        the        relief requested in the writ.

         Karen        Matkin,        McLennan              County District Clerk, did notify

the     McLennan County District Attorney's Office/ of my complaint/

that     I    have         never     even        seen        the affidavit that Stanley L.

Schweiger           submitted        to        the     trial          court. The State's attorney

in     the McLennan County District Attorney's Office made no effort

               EX PARTE SOSSAMON:                HABEAS CORPUS NO.               16,516-06          2
to     correct        this        deficiency,          and    Judge        Matt Johnson, made no

effort        to     allow        Applicant,          any    opportunity to be heard after

counsel        Stanley        L. Schweiger submitted his affidavit, and after

Judge     Matt        Johnson,           refused       to allow Applicant to develop the

habeas        record,        and        flush out the facts on his allegations, and

grounds        that        trial        counsel's       ineffective          assistance, and his

substandard           performance             with     Applicant's          defense after Aurora

Victoria           Steinhauer,           in    open     court, before the jury, from the

witness        stand,        under        oath and the penalty of perjury admitted,

and     confessed,           that        after Applicant drove away from the scene,

and     was        gone,     "she        climbed       up    on top of the victim, and she

caused        him     to     die        accidently"          intervening until the EMS team

arrived        to     provide           emergency       medical       treatment. (CR. 5, 84-

85).     All of the McLennan County officials,                             including the current

presiding           judge,        has     continuously          turned       a   blind eye, and a

deaf     ear,        to     the     dying       declaration of Donald Wayne Davis who

identified           Aurora        Victoria          Steinhauer       as     his killer,    and who

ordered        Aurora        Victoria          Steinhauer        to get off the top of him,

"fbecause she was killing him.]" (CR. 5, 84-85)

     INEFFECTIVE ASSISTANCE OF COUNSEL                       CLAIMS    AND ACTUAL     INNOCENCE


          Texas           litigants are not allowed to raise actual innocence

claims        under        Schlup        v.    Delo,    513 U.S. 298, 115 S. Ct. 851, 130
L. Ed. 2d 808 (1995). See Ex parte Villegas, 415 S.W.3d 885 (Tex.

Cr. App. 2013). In Texas, Ex parte Elizondo, 947 S.W.2d 202 (Tex.

Cr.     App.        1996),        governs actual'innocence claims. However, when

an     actual        innocence           claim       has been raised in a           writ   of   habeas

corpus, under Ex parte Franklin,                        72 S.W.3d 671,           675 (Tex.Crim.App,

2002),        the     applicant           is     entitled       to    an evidentiary hearing.

                   EX PARTE SOSSAMON: HABEAS CORPUS NO. 16,516-06                                    3
         In 2014,        this        Court        reversed        its     decision   in Ex parte

Robbins,        360 S.W.3d 446,        and determined that "accuracy" would

be     what     the     Court        strived        to     achieve,       in place of finality.

Additionally,           the     Legislature              placed     an exclusive duty on all

the State's prosecutors, to serve justice, and not just to convict.

See     Article        2.01,        Texas     Code        of Criminal Procedure. Finally,

after     DNA     evidence           proved that the criminal justice system had

repeatedly        failed        to        reach     an     accurate trial result, sending

innocent        defendants           to     prison, for crimes they did not commit,

the     Legislature,          authorized           additional           DNA   tests, under new

scientific techniques.                    Article 11.073,          Code of Criminal Procedure.

Retired        Justice        Cathy        Cochran,        appeared in the February 2015,

issue of Texas Monthly Magazine, and explained the Court's reform

efforts        over the last fourteen years. As a result of the Court's

reform        efforts,        and     work        with     the     Legislature, Texas is now

one     of the national leaders in producing accurate trial results.

         In     Applicant's           case,        during        the trial, once the State's

witness        admitted        in     open        court,     and confess to the jury that

she     killed        Donald        Wayne     Oavis, not a single word of testimony

was     developed        as     a     result        of     her confession,        and admission.

Judge     Clyde       Whiteside,            Crawford        Long,       State    prosecutor, and

defense        counsel        Stanley        L.     Schweiger,          buried    their heads in

the     sand, and 'did not' make any effort whatsoever, to determine

the     accuracy       of      Aurora        Victoria        Steinhauer's         testimony. The

jury     went     into        deliberation,              without hearing a single word of
expert        testimony,        or    medical            professional         testimony   for the

defense        "after" Aurora Victoria Steinhauer testified under oath,

that she accidently killed Donald Wayne Davis.

        It      is absolutely crystal clear from this Court's decisions

               EX PARTE SOSSAMON: HABEAS CORPUS NO. 16,516-06                                    4
governing        ineffective          assistance        of trial counsel claims, that
the   trial       record,       is     rarely,     if ever sufficient to establish

the ineffectiveness of a lawyer.                   Robinson v. State, 16 S.W.3d 808,

810-811     (Tex.Crim.App.             2000);     Ex     parte    Torres, 943, 469, 475
(Tex.Crim.App. 1997); Goodspeed v. State, 187 S.W.3d 390 (Tex.Crim.
App. 2005); Andrews v. State, 159 S.W3d 98 (Tex.Crim.App. 2005);
Bone v. State, 77 S.W.3d 828 (Tex.Crim.App. 2002);                           Thompson v.

State, 9 S.W.3d 808 ('Tex.Crim.App. 1999). See also, Freeman v.

State, 125 S.W.3d 505,      506-07     (Tex.Crim.App.         2003)(citing

Massero     v.     United States, 538 U.S. 500, 505-06,                    123 S. Ct. 1690,

155 L. Ed. 2d 714 (2003)).

       Without          any    opprtunity, to           develop the factual record in
Applicant's case, and without any opportunity to see, or challenge
the   affidavit          submitted        by     Stanley      L. Schweiger, and without

any assitance of counsel whatsoever, at Applicant's first appellate
review on his ineffective assistance of counsel claims,                           Martinez

v. Ryan, 132 S. Ct. 1309,     182     L.Ed.22012 U.S. LEXIS 8391 (May 28, 2013); the trial judge, the

honorable        Matt     Johnson,        erroneously         made     a finding of facts,

and   recommended             that    this Court deny the relief requested. The

denial of an evidentiary hearing, and the determination regarding

the findings of facts, and the conclusion of law without allowing
Applicant        any     opportunity to respond, or challenge the veracity

of    the   affidavit           submitted        by Stanley Schweiger, is a blatant

example of why the criminal justice system failed innocent people,

resulting        in     the     confinement        of    seventy-seven Americans that

never committed the crimes,                they were convicted of.


                                     PRAYER AND CONLUSION

        For all the reasons stated above,                     Applicant prays the Court

              EX PARTE SOSSAMON:HABEAS CORPUS NO. 16,516-06                                5
will     stay        his    habeas      proceeding,             and analysis, until a fully

developed record on his ineffective assistance of counsel claims,

and     his     actual        innocente claim             can     be fully developed by the

convicting trial court, in McLennan County, (Waco) Texas.

             Additionally,        Applicant           prays       that     the Court will take

judicial notice of his objection, to the district court's findings

of     facts,        conclusions        of     law,       and the recommendation to deny

the     relief        requested       in      the     writ. The findings of facts, are

inaccurate,           not     accurate, and the district court has mistakenly

denied        Applicant,        the     basic       and     fundamental           opportunity for

a     full     and     fair     opportunity           to be heard, and to provide this

Court,        with     an     adequate        record      on his ineffective assistance

of     counsel        claims,     and        his    entitlement to a hearing under Ex

parte Torres, supra, and Ex parte Franklin,                              supra.


                                              Respactfully ,/slibmittep,



                                                                     samon,       III   Pro   Se
                                             1120297U>feoberbBon Unit
                                             12071 F.M. 3522
                                             Abilene, Texas 79601-8799


                                 CERTIFICATE OF SERVICE

         I,     Harvey        Leroy   Sossamon,           III,     do hereby certify, that
I served         a true and correct copy of the foregoing Motion For
Stay and         Remand Back To District Court For Further Proceedings
With     Notice       Of    Objection         To District Court's Finding Of Eacts
and Conclusion Of Law, and Recommendation To Deny Relief, to
the State's attorney, by U.S. Mail, first class postage requested,
and addressed to the below address, on this g^^l^day of January,
2015:


Criminal District Attorney's Office
54th Judicial District Court
219 North 6th Street,            Ste 200
Waco,   Texas     76701
                                                                                                   6
               EX PARTE SOSSAMON:             HABEAS CORPUS NO.            16,516-06
                         omm                       '^HHH^
                       Harvey/Ueroy S^samdn, III
                       Movant/Applicant Pro Se




EX PARTE SOSSAMON: HABEAS CORPUS NO. 16,516-06
                           Harvey Leroy Sossamon, lit
                           11120297, Robertson Unit
                                 12071 F.M. 3522
                            Abilene, Texas 79601-8799


                                 January 26, 2015


Mr.    Abel Acosta,      Clerk
Texas Court of Criminal Appeals
P.O.. Box 12308, Capitol Station
Austin, Texas 78711-2308

 RE.Bx,Parte Harvey Leroy Sossamon, III* Writ Ho. 16,5l6«r-06j
       Trial Court No* 2001-1073-06-C2As 54th Judicial District,
       McLennan County, Texas, Request For Stay Of Habeas Corpus
       And Remand For Habeas Evidentiary Hearing, Notice Of
       Objection To Trial Court's Findings Of Facts

Dear            Acosta


     Please find enclosed the original, and a copy for the Court
of my motion and objection listed above. Please file these with
the Court,  and bring this to the Justices's attention, as soon
as your time permits.
      I did not    prepare          an   order for the Court, because I do
not    what date, if any, the Court would instruct Mclennan County,
to  conduct an evidentiary hearing, or any of the other request*
      Additionally,  please stamp "Applicant's copp&esefi&ledefi,
and  return them to me in the self addressed, stamped envelope
I am enclosing for your convenience.
      Thank you very much, for all your time and assistance with
this litigation. • • '• -3S

         *„•«


                                                                     ^nr~
                                                                    frfffiV
cc:flie
      Criminal District Attorney
      McLennan County, Texas
      hls3
           •&.;•'•                                   IN        THE


                              TEXAS        COURT     OF        CRIMINAL    APPEALS
            VMS':

                                              CITY        OF    AUSTIN



                                           TRAVIS     COUNTY,         TEXAS



                      EX       PARTE 3       HARVEY        LBROY       SOSSAMON,          III


            ffjv'/ S TATE                     APPLICATION                           FO R^C.
                        ^w-r:.I;St;.^;o f           habeas                 c o r p u St .


                                   TRIAL     COURT         NO. 2001-1073-C2A


                                           : WR-KO.            16,516-06     ;

                                       FILED: NOVEMBER 21,               2014


                               54TH         JUDICIAL           DISTRICT          COURT


              '                       MCLBHUAH            COUNTY,        TEXAS


 APPLICANT                 HARVEY      LEROY        SOSSAMON,        SIX'S PRO       SE     MOTION   FjOR
    STAY AND REMAND BACK TO DISTRICT COURT FOR FURTHER PROCEEDINGS
    WITH NOTICE OF OBJBCTXON TO DISTRICT COURT'S FINDING OP FACTS
       AND CONCLUSION OfTtAH* ABB^RECOMMENDATION TG DENY RB&IEP

TO:THE               HONORABLE        JUSTICES        OF       THE   COURT       OF CRIMINAL APPEALS:

           INTO COURT COMES, Harvey                        Lerpy      Sossamon,          III,   Applicant

pro        se,         hereinafter           "Applicant,."           pursuant      to     Article 11.07,

§     3,       of       the        Texas     Code     of Criminal Procedure, Article I, %%

10,        12,         19,     and     29,     of the Texas Constitution, and the First

and        Fourteenth               Amendment, under the United States Constitution,

and        TRAPP.            73,     and     request       that the Court issues a stay               for

the processing of his initial state application for habeas relief,

and        additionally               that     the Court remands this cause back to the
54th Judicial District Court, of McLennan County, with instructions

to rule on his timely and properly filed motions directly related

to     this post-conviction challenge to the validity of Applicant's

conviction,          and   sentence            of        LIFE imprisonment for the offense

of first degree murder.

        NOTICE OF OBJECTION TO TRIAL COURT'S FINDINGS OF FACTS
         AND CONCLUSION OF LAB, ABD RECOMMENDATION TO DENY THE
         RELIEF REQUESTED IB STATE APPLICATION TO THIS COURT

        Applicant vigorously and strenuously objects to the district
court *s^ex           parte      proceeding              with       defense   counsel Stanley L.
Schweiger,          and    the     McLennan County District Attorney's Office,
by the honorable Matt Johnson, on November 18, 2014, after counsel
Stanley        L.     Schweiger        submitted and filed his affidavit six (6)
days earlier on November 12, 2014.

         Applicant         has     never even seen counsel's affidvit, and did
not ever have any 'opportunity to file a response to the affidavit,

before        the     district         court        by     Judge Matt Johnson, accepted It

as     trustworthy,         and        ordered           the        clerk to certify the record,

and forward it this Court. Applicant notified Judge Matt Johnson,

that     counsel        Stanley         L.     Schweiger              did   not provide him, with

a copy of the affidavit, and that he did not have any opportunity

to     file     a reply, or response to the affidavit, and to challenge

the     district        court's         findings,              of     facts, conclusions of law,

and     recommendation            to     deny        the        relief requested in the writ.

         Karen        Matkin,      McLennan              County District Clerk,; did notify

the     McLennan County District Attorney's Office, of my complaint,
that     I     have     never      even        Seen        the affidavit that Stanley L.

Schweiger           submitted      to        the     trial           court. The Staters attorney
in     the McLennan County District Attorney's Office made no effort

               EX PARTE SOSSAMON: HABEAS CORPUS BO. 16,516-06                                   2
to     correct        this        deficiency,         and    Judge        Matt Johnson, made no

effort        to     allow        Applicant,          any   opportunity? to be heard after

counsel        Stanley         L. Schweiger submitted his affidavit, and after

Judge     Matt        Johnson,           refused       to allow Applicant to develop the

habeas        record,         and       flush out the facts on his allegations, and

grounds        that        trial        counsel's       ineffective         assistance, and his
substandard           performance             with     Applicant's         defense after Aurora

Victoria           Steinhauer,           in    open     court, before the jury,           from the

witness        stand,         under       oath and the penalty of perjury admitted,

and     confessed,            that       after Applicant drove away from the scene,,

and     was        gone,      "she       climbed       up   on top of the victim, and she

caused        him     to      die ^accidentiy"              intervening until the EMS team
arrived        to     provide           emergency       medical      treatment. (CR. 5, 84-

85).     All of the McLennan County officials,                            including the current

presiding           ;judge,       has     continuously        turned        a    blind eye, and a

deaf     ear,        to     the      dying      declaration, of Donald Wayne Davis who

identified           Aurora         Victoria         Steinhauer      as     his killer*   and who

ordered        Aurora         Victoria         Steinhauer      to get off the top of him,

"(because she was killing him.)" (CR. 5, 84-85)

     INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS ABD ACTUAL INNOCENCE

          Texas           litigants are not allowed to raise actual innocence

claims        under        Schlup        v.    Delo,; 513 U.S. 298,             115 S. Ct. 851,   130

L. Ed. 2d 808 (1995). See Ex parte Vlllegas, 415 S.W.3dJ385 (Tex.

Cr. App. 2013). In Texas, Ex parte Elizondo, 947 S.W.2d 202 (Tex.

Cr.     App.        1996),        governs actual innocence claims* However, when

an     actual        innocence           claim       has been raised in a writ of habeas

corpus, under Ex parte Franklin, 72 S.W.3d 671, 675 (Tex.Crim.App,

2002),        the     applicant           is     entitled      to    an evidentiary hearing.

                EX PARTE SOSSAMONS HABEAS CORPUS BO. 16,516-06                                    3
         In 2014,        this        Court        reversed        its     decision   In Ex parte

Robblna,        360     S.B*3d        446,        and determined that "accuracy" would

be     what     the     Court        strived        to     achieve, in place of finality*

Additionally,           the     Legislature              placed     an exclusive duty on all

the State's prosecutors, to serve justice, and not just to convict*

See     Article        2.01,        Texas     Codeof Criminal Procedure. Finally,

after     DNA     evidence:          proved that the criminal justice system had

repeatedly        failed        to        reach     an     accurate trial result, sending

innocent        defendants           to     prison, for crimes they did not commit,

the     Legislature, authorized                    additional           DBA   tests, under new

scientific techniques.                    Article 11.073, Code of Criminal Procedure*

Retired        Justice        Cathy       Cochran,         appeared in the February 2015,

issue of Texas Monthly Magazine, and explained the Court's reform

efforts        over the last fourteen years. As a result of the Court's

reform; efforts,              and     work        with     the     Legislature, Texas is now

one     of the national leaders in producing accurate trial results*

         In     Applicant's           case,        during        the trial, once the State's

witness        admitted        in     open        court,     and confess to the jury that
she     killed        Donald        Wayne     Savis, not a single word of testimony

was     developed        as     a     result        of     her confession, and admission*

Judge     Clyde       Whiteside,            Crawford        Long,       State    prosecutor, and

defense        counsel        Stanley        L.     Schweiger,          buried    their heads in

the     sand, and 'did not* make any effort whatsoever, to determine

the     accuracy       of      Aurora        Victoria        Steinhauer's         testimony. The

jury     went     into * deliberation,                   without hearing a single word of

expert        testimony,        or     medical           professional         testimony   for the

defense        "after" Aurora Victoria Steinhauer testified under oath,

that she accidently killed Donald Wayne Davis.

         It     is absolutely crystal clear from this Court's decisions

               EX PARTS SOSSARONs HABEAS CORPUS BO. 16,516-06                                    4
governing        ineffective         assistance      of trial counsel claims, that
the   trial       recordV     is      rarely,     if ever sufficient to establish
the ineffectiveness of a lawyer.                  Robinson v. State, 16 S.«.3d 808,
810-811     (Tex*Crim.App.            2000):    Ex    parte    Torres, 943, 469, 475
(Tex.Crim.App. 1997); Goodspeed v. State, 187 S.W.3d 390 (Tex.Crim.
App. 2005): Andrews v. State, 159 S.W3d 98 (Tex.Crim.App. 2005);
Bone v* State, 77 S.W.3d 828 (Tex.Crim.App. 2002);                        Thompson v.
State, 9 S.W.3d 808 (Tex.Crim.App. 1999). See also. Freeman v.

State, 125        S.W.3d      505,     506-07     (Tex.Crim.App.        2003)(citing
Massero     v.     United; States, 538 U.S. 500, 505-06, 123 S.Ct* 1690,

155 L. Ed. 2d 714 (2003)).

       Without         any opprtunlty, to            develop the factual record in
Applicant's case, and without any opportunity to see, or challenge
the   affidavit         submitted       by     Stanley     L. Schweiger, j$rid without
any assitance of counsel whatsoever, at Applicant's first appellate
review Son his ineffective assistance of counsel claims,                        Martinez
v. Ryan, 132          S. Ct.    1309,     182     L. Ed. 2d      272    (2012)•;•; Trevino v.
Thaler,     2012 U.S. LEXIS 8391 (May 28, 2013); the trial judge, the

honorable        Matt    Johnson,       erroneously        made     a finding of facts,

and   recommended          that      this Court deny the relief requested. The
denial of an evidentiary hearing, and the determination regarding
the findings of facts, and the conclusion of law without allowing
Applicant        any    opportunity to respond, or challenge the veracity
of    the   affidavit         submitted        by Stanley Schweiger, is a blatant
example of why the criminal justice system failed Innocent people,
resulting        in     the ^confinement '-Of         seventy-seven Americans that
never committed the crimes, they were convicted of.

                                   PRAYER AND CONLUSION

        0v:•all -the reasons stated above, Applicant prays the Court
              EX PARTE SOSSAMON:HABEAS CORPUS BOv 16,5l6-dj6                             5
ft."




       will     stay          his    habeas           proceeding,             and analysis, until a fully

       developed record on his ineffective assistance of counsel claims,

       and     his       actual        innocente claim                  can     be fully developed by the

       convicting trial court,                       in McLennan County, (Waco) Texas.

                    Additionally,               Applicant           prays       that   the Court will take

       judicial notice of his objection, to the district court's findings

       of     facts,          conclusions             of     law,       and the recommendation to deny

       the     relief          requested             in     the     writ. The findings of facts, are

       inaccurate,             not     accurate, and the district court has mistakenly

       denied        Applicant,            the        basic       and     fundamental     opportunity for

       a     full     and       fair ^opportunity                   to be heard, and to provide this
       Court,        with       an     adequate             record      on his ineffective assistance

       of     counsel          claims,          and        his    entitlement to a hearing under Ex

       parte Torres, supra| and Ex parte Franklin, supra.

                                                           Re|bp/ectfully,_ submitted,


                                                           Harvey veroy Sossamon, III Pro Se
                                                           1120297, Robertson Unit
                                                           12071 F.B. 3522
                                                           Abilene, Texas 79601*8799


                                            CERTIFICATE OP SERVICE

                I,       Harvey        Leroy          Sossamon,         III,     do hereby certify, that
       I     served       a     true       and correct copy of the foregoing                   Motion For
       Stay     and       Remand          Back To District Court For Further Proceedings
       With     N^tce JOt              Objection            To District Court's Finding Of gacts
       and    Conclusion             Of     Law,          and'Recommendation To Deny Relief, .to
       the State's attorney, by U«S* Mail, first class postage requested,
       and addressed to the below address, on thisffiday of January,
       2015: ;                       ^,.o.

       Criminal District Attorney's Office
       54th Judicial District Court
       219 North 6th Street, Ste 200
       Waco, Texas 76701
                '•H"\-                    Wi)    .                        /       ••••"•.• >• •'        6
                         EX PARTE SOSSAMON: HABEAS CORPUS BO. 16,516-06
                                                         ^11
                                              ^/3/*^fr?7U
                       i«crv«y/^«roy/Steasaffaeri, lit
                       8ovanstfApplicfcnt Pro So




                                                               ""\




8* PASTE SOSSABOBs HABEAS CORPUS B0. 16,S16~06